Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 1 of 12 PAGEID #: 547




                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 SHARIDAN STILES, et al.,                        : Case No. 1:20-mc-00002-SJD-SKB
                                                 :
        Plaintiffs,                              :
 v.                                              : Judge Susan J. Dlott
                                                 :
 WALMART INC., et al.,                           :
                                                 :
                                                 :
        Defendants.                              :


WALMART INC.’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL DOCUMENTS
 IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO NON-PARTY THE PROCTER &
                     GAMBLE MOTION TO QUASH
       SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

       Walmart Inc., by and through its undersigned counsel, hereby files its Response to

Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.’s (“Plaintiffs”) Motion to Seal Documents in

Support of The Procter & Gamble Company (“P&G”) Motion to Quash the Subpoena to Testify

at a Deposition in a Civil Action (the “Subpoena”) that P&G received on or about January 8,

2019 (ECF No. 4).

                                      I.    BACKGROUND

       On February 12, 2020, Plaintiffs served and filed a memorandum of law in opposition

(the “Opposition Brief”) to third party P&G’s motion to quash (ECF No. 5) and concurrently

filed the Declaration of Dan Terzian in support of Plaintiffs’ opposition (the “Terzian

Declaration”) (ECF No. 5-1). Plaintiffs also filed a Motion to File Documents Under Seal (the

“Motion to Seal”) to request approval to redact portions of their Opposition Brief and to seal

certain exhibits submitted in support of the Opposition Brief. See ECF No. 4.
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 2 of 12 PAGEID #: 548




                                    II.     THE EXHIBITS AT ISSUE

        Pursuant to this Court’s Standing Order at I.E.4 and Local Rule 5.2.1, a party seeking to

file documents under seal must first seek leave of the court to do so. Further, a motion for leave

to file documents under seal must set forth the particularized reasons such documents should be

sealed, in accordance with Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d

299 (6th Cir. 2016) and its progeny. Id. Counsel must provide a hard copy of the documents for

in-camera review to Chambers the same day the motion is filed, and the motion should be

supported by a proposed order granting the motion emailed to Chambers. Id. As explained in

greater detail below, the Exhibits that Walmart requests be kept under seal have already been

ordered sealed by the district court in the underlying action in the Eastern District of California.

See Declaration of Jeremy Ostrander (“Ostrander Declaration”) ¶ 4, Ex. 3 (Order Granting

Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.’s Request to Seal Documents and Redact Motion,

Stiles v. Walmart Inc., 2:14-cv-02234-MCE-DMC (E.D. Cal. Dec. 3, 2018), ECF No. 242 (the

“Sealing Order”)). Consistent with that order, Walmart respectfully requests that the following

documents remain under seal, and that Plaintiffs be ordered to file redacted versions of those

documents in the public docket: 1

        1.       Exhibit 5: Email from P&G’s Matthew Williamson to Walmart’s Heather

Ronchetto with a subject line “Week 37 Inventory Report and New Item Tracker,” dated October

13, 2008, Bates Nos. WM-STILES-0004545–0004546. The document contains confidential

business information of Walmart and third parties, namely the number of weeks on hand of

various supplier’s products. This information if publicly known could create a competitive



1
 The numbering of the Exhibits that Plaintiffs filed under seal and Plaintiffs’ Motion to Seal do not match the
Exhibit references within Plaintiffs’ Opposition Brief. Walmart has adopted the numbering from the Exhibits that
Plaintiffs filed under seal and Plaintiffs’ Motion to Seal.

                                                        2
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 3 of 12 PAGEID #: 549




advantage to third parties and harm Walmart’s suppliers who are not a party to this action. See

ECF No. 5-2, at 82-84.

       2.      Exhibit 6: Inventory Report attached to the email dated October 13, 2008, created

by P&G’s Sarah Kamm, Bates No. WM-STILES-0004547, and attached to Exhibit 5 described

above. The report contains confidential financial information, including point of sale (“POS”)

sales and average retail sales of competitor products, that if known to competitors could provide

any unfair advantage and potentially harm the third parties’ business. See ECF No. 5-2, at 85-93.

       3.      Exhibit 7: Excel spreadsheet attached to the email dated October 13, 2008,

created by Sarah Kamm of P&G, Bates No. WM-STILES-0004548. The spreadsheet contains

Walmart’s proprietary and financial information, such as retail sales (in units and dollars) by

item for an entire product category at Walmart. Disclosure of such confidential financial

information, if known to Walmart’s or the included suppliers’ competitors, may provide a

competitive advantage. See ECF No. 5-2, at 94-96.

       4.      Exhibit 8: Excel spreadsheet containing the proposed line review, brand ranking,

and modular placement for the Stiles Razor created in 2010, Bates No. WM-STILES-0003319.

The spreadsheet contains confidential business and financial information of Plaintiffs and

Walmart. In particular, the document contains proprietary information of how Walmart asks

suppliers to value their products and make submissions for potential inclusion of products in a

product category. Such information if known could cause a competitive harm to Walmart. See

ECF No. 5-2, at 97-106.

       5.      Exhibit 9: Excel spreadsheet containing the line review, brand ranking, and

modular placement for the Stiles Razor created in 2010, Bates No. WM-STILES-0003326. The

spreadsheet contains confidential business and financial information of Plaintiffs and Walmart.



                                                 3
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 4 of 12 PAGEID #: 550




The document also contains proprietary information of how Walmart asks suppliers to value

their products and make submissions for potential inclusion of products in a product category.

Such information if known could cause a competitive harm to Walmart. See ECF No. 5-2, at

107-13.

       6.     Exhibit 11: Email from Walmart’s Heather Ronchetto to P&G’s Cheryl Chapman

with a subject line “Add Delete #3,” dated September 18, 2009, Bates No. WM-STILES-

0003320. The document contains proprietary commercial information regarding submissions

made to Walmart from various suppliers in the Wet Shave department who are not parties to this

litigation. See ECF No. 5-2, at 125-26.

       7.     Exhibit 12: Email from Walmart’s Heather Ronchetto to P&G’s Cheryl Chapman

with a subject line “Add/Delete,” dated September 18, 2009, Bates No. WM-STILES-0003327.

The document contains proprietary commercial information regarding submissions made to

Walmart from various suppliers in the Wet Shave department. See ECF No. 5-2, at 127-28.

       8.     Exhibit 13: Email from Walmart’s Heather Ronchetto to Quest Products Inc.’s

Don Ryan with a subject line “FW: Quest Products Stiles Razor for Woman and new Mens

Version,” dated August 20, 2009, Bates Nos. WM-STILES-0003316–0003318. The document

contains proprietary information regarding Walmart’s business and supplier relationship with

Quest Products, working on behalf of Plaintiffs. See ECF No. 5-2, at 129-32.

       9.     Exhibit 14: A portion of an email chain between Walmart’s Heather Ronchetto to

P&G’s Cheryl Chapman with a subject line “Stiles,” dated November 16, 2009, Bates No. WM-

STILES-0002185. The document contains discussions of Walmart’s internal stocking and supply

decisions with its category manager and supplier Proctor & Gamble. See ECF No. 5-2, at 133-

34.



                                                4
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 5 of 12 PAGEID #: 551




       10.    Exhibit 15: A portion of an email chain between P&G’s Cheryl Chapman to

Walmart’s Heather Ronchetto with a subject line “Re: Stiles,” dated November 16, 2009, Bates

No. WM-STILES-0002186. The email chain reflected in Exhibits 14-17 contains discussions of

Walmart’s internal stocking and supply decisions with its category manager and supplier P&G.

See ECF No. 5-2, at 135-36.

       11.    Exhibit 16: A portion of an email chain between P&G’s Cheryl Chapman to

Walmart’s Heather Ronchetto with a subject line “RE: Stiles,” dated November 16, 2009, Bates

No. WM-STILES-0002189-0002190. The email chain reflected in Exhibits 14-17 contains

discussions of Walmart’s internal stocking and supply decisions with its category manager and

supplier P&G. See ECF No. 5-2, at 137-39.

       12.    Exhibit 17: A portion of email chain between Walmart’s Heather Ronchetto to

P&G’s Cheryl Chapman with a subject line “RE: Stiles,” dated November 17, 2009, Bates No.

WM-STILES-0002197-0002200. The email chain reflected in Exhibits 14-17 contains

discussions of Walmart’s internal stocking and supply decisions with its category manager and

supplier P&G. See ECF No. 5-2, at 140-44.

       13.    Exhibit 18: A portion of an email chain between P&G’s Cheryl Chapman to

Walmart’s Heather Ronchetto with a subject line “RE: Stiles Razor,” dated March 10, 2010,

Bates No. WM-STILES-0002236. The email chain reflected in Exhibits 18-20 contains

discussions of Walmart’s internal stocking and supply decisions with its category manager and

supplier P&G. See ECF No. 5-2, at 145-46.

       14.    Exhibit 19: A portion of an email chain between Walmart’s Heather Ronchetto to

P&G’s Cheryl Chapman and Nicole Sentivany with a subject line “RE: Stiles Razor,” dated

March 10, 2010, Bates No. WM-STILES-0002237-0002238. The email chain reflected in



                                               5
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 6 of 12 PAGEID #: 552




Exhibits 18-20 contains discussions of Walmart’s internal stocking and supply decisions with its

category manager and supplier P&G. See ECF No. 5-2, at 147-49.

       15.     Exhibit 20: A portion of an email chain between P&G’s Cheryl Chapman to

Walmart’s Heather Ronchetto with a subject line “RE: Stiles Razor,” dated March 10, 2010,

Bates No. WM-STILES-0002239-0002240. The email chain reflected in Exhibits 18-20 contains

discussions of Walmart’s internal stocking and supply decisions with its category manager and

supplier P&G. See ECF No. 5-2, at 150-52.

       16.     Exhibit 21: Excel spreadsheet titled “201017 Item Ranking-2,” Bates No. WM-

STILES-0003375. The document contains confidential business information of Walmart, namely

the category ranking, the average sales per week in units and dollars, and the number of stores

that carry the products. This information if publicly known could create a competitive advantage

to Walmart’s competitors and potentially harm Walmart’s suppliers who are not a party to this

action. See ECF No. 5-2, at 153-58.

       17.     Opposition Brief at 4, reference to Exhibit 5 in the last paragraph starting at “For

instance[.]” See ECF No. 5 at 4.

       18.     Opposition Brief at 5, references to Exhibits 5-9 and 11-13. See ECF No. 5 at 5.

       19.     Opposition Brief at 6, references to Exhibits 8-9 and 11-13. See ECF No. 5 at 6.

       20.     Opposition Brief at 7, references to Exhibits 12 and 14-18. See ECF No. 5 at 7.

       21.     Opposition Brief at 8, references to Exhibits 19-21. See ECF No. 5 at 8.

       22.     Opposition Brief at 9, references to Exhibit 21. See ECF No. 5 at 9.

       23.     Opposition Brief at 13, reference to Exhibits 5-9, 11-21 in the first two sentences

of the second paragraph, starting after “P&G was[.]” See ECF No. 5 at 13.




                                                 6
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 7 of 12 PAGEID #: 553




       Each document and reference Walmart seeks to have sealed is designated “Confidential”

pursuant to the Protective Order entered by the court in the underlying litigation. See Protective

Order, Stiles v. Walmart Inc., 2:14-cv-02234-MCE-DMC (E.D. Cal. Dec. 3, 2018), ECF No. 178

(the “Protective Order”) (attached to the Terzian Declaration, ECF No. 5-1, as Exhibit 10). The

Protective Order permits the use of confidential information in court filings as necessary for the

prosecution of the action. See id. ¶ 9.

      III.    WALMART’S REQUEST TO REDACT AND TO SEAL DOCUMENTS

       A party seeking to seal documents must show (1) a compelling interest in sealing the

records; (2) that the interests in sealing outweigh the public’s right of access; and (3) that the

proposed seal is narrowly-tailored. Shane Grp., 825 F.3d at 305. “[T]he privacy interests of

innocent third parties should weigh heavily in a court’s balancing equation.” Id. at 308 (quoting

United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)).

       The Sixth Circuit recognizes a lower presumption exists to seal documents filed in

connection with discovery motions as compared to adjudicative motions. See Counts v. GM

LLC, No. 1:16-12541, 2019 U.S. Dist. LEXIS 180488, at *7-9 (E.D. Mich. Oct. 18, 2019)

(explaining the magistrate judge did not err in recognizing a lessened public interest in access to

judicial records filed in support of a discovery motion) (citing Shane Group, Inc. v. Blue Cross

Blue Shield of Mich., 825 F.3d 299, 306 (6th Cir. 2016) and Rudd Equip. Co. v. John Deere

Constr. & Forestry Co., 834 F.3d 589, 593 (6th Cir. 2016)); see also United States ex rel. Scott v.

Humana, Inc., No. 3:18-CV-61-GNS-CHL, 2019 U.S. Dist. LEXIS 196326, at *32-34 (W.D. Ky.

Nov. 13, 2019) (granting in part a motion to seal records containing profit margins, information

on prior supplier bids, and confidential financial data because “the public interest in this

information is low as the underlying motion is a motion to compel”); Durbin v. C&L Tiling Inc.,



                                                  7
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 8 of 12 PAGEID #: 554




No. 3:18-CV-334-RGJ, 2019 U.S. Dist. LEXIS 161967, at *45-48 161967 (W.D. Ky. Sep. 23,

2019) (granting a motion to seal financial statements and budgets filed in connection with a

motion to compel); State Farm Mut. Auto. Ins. Co. v. Elite Health Ctrs., Inc., No. 2:16-cv-13040,

2018 U.S. Dist. LEXIS 129168, at *12 (E.D. Mich. Aug. 1, 2018) (granting a motion to seal

financial records including Profit and Loss Statements that were filed in support of a discovery

motion); Caudill Seed & Warehouse Co. v. Jarrow Formulas, Inc., No. 3:13-cv-82-CRS-CHL,

2017 U.S. Dist. LEXIS 118712, at *22 (W.D. Ky. July 28, 2017) (granting a motion to seal

exhibits filed in support of a motion to compel until trial without deciding whether the

documents constituted trade secrets).

       Notwithstanding the presumption of public access to judicial records, courts may deny

access to records that are “sources of business information that might harm a litigant’s

competitive standing.” Nixon v. Warner Comm’s, Inc., 435 U.S. 589, 598 (1978). The

information need not constitute a trade secret in order to rebut the presumption of public access.

Counts, 2019 U.S. Dist. LEXIS 180488, at *8-9 (citing Kondash v. Kia Motors Am., 767 Fed.

Appx. 635, 638 (6th Cir. 2019)).

       In Durbin, the court found compelling reasons to seal documents containing “sensitive

financial information” including gross profit data, pricing data, and sales strategy documents

because disclosure of the data would put the party at a “competitive disadvantage[.]” 2019 U.S.

Dist. LEXIS 161967, at *45-48. Additionally, in United States ex rel. Scott v. Humana, Inc., the

court granted a motion to seal records containing profit margins, information on prior supplier

bids, and confidential financial data based on the same considerations. 2019 U.S. Dist. LEXIS

196326, at *32-34. Similar to Durbin and United States ex rel. Scott v. Humana, Inc., here

Walmart derives independent economic value from maintaining the confidentiality of the



                                                 8
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 9 of 12 PAGEID #: 555




information at issue in the present motion, and Walmart treats such information as highly

confidential. See, e.g., Exhibit 13 to Plaintiffs’ Opposition Brief (Walmart buyer, Heather

Ronchetto, requesting that supplier forms not be provided to Walmart’s competitors). As noted

in Section II supra, each exhibit falls into one or more of three categories that justifies its

sealing: (1) financial and proprietary information; (2) information pertaining to confidential

business relationships between Walmart and suppliers; and (3) internal strategic business

decisions. For example, Exhibit 9 to Plaintiffs’ Opposition Brief contains financial and

proprietary information relating to how Walmart asks suppliers to value their products and make

submissions for potential inclusion of products in a product category. Allowing such

information to be publicly known would allow competitors to copy Walmart’s proprietary

processes and give competitors an insight into Walmart’s communications with suppliers that

could lead to a competitive advantage. For these reasons, Walmart respectfully requests the

Court permit Exhibits 5-9 and 11-21 to be filed permanently under seal and quotations or

descriptions of the Exhibits in the Opposition Brief be redacted.

       Additionally, as explained below, the Court in the underlying litigation previously sealed

Exhibits 5-9 and 11-21 to the Terzian Declaration based on these considerations. See Ostrander

Declaration, Exs. 2, 3.

 IV.    EXHIBITS PREVIOUSLY SEALED BY COURT ORDER (EXHIBITS 5-9, 11-21)

       Exhibits 5-9 and 11-21 to the Terzian Declaration were previously attached to Plaintiffs’

motion seeking leave to join additional defendants in the underlying litigation and ordered sealed

by the district court in the Eastern District of California on July 19, 2019. See Ostrander

Declaration ¶¶ 2-4, Ex. 3. Walmart requests these documents remain sealed in accordance with

the prior Sealing Order as the Exhibits contain Walmart’s financial and proprietary information



                                                   9
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 10 of 12 PAGEID #: 556




and information pertaining to confidential business relationships between Walmart and suppliers,

which justifies maintaining their sealing. The Ostrander Declaration filed with this motion

contains a description of the outcome of the Sealing Order issued by the Court in the underlying

litigation. Walmart also requests that the Court maintain the redaction of any quotations or

descriptions of the Exhibits in the Opposition Brief.

        The continued sealing of these documents is justified as indicated in Walmart’s response

to Plaintiffs’ Notice of Request to seal the documents, filed on July 1, 2019 and granted by the

Court. See Ostrander Declaration, Ex. 2 (Walmart Inc.’s Response to Plaintiffs Sharidan Stiles

and Stiles 4 U, Inc.’s Notice of Request to Seal Documents and Redact Motion, Stiles v. Walmart

Inc., 2:14-cv-02234-MCE-DMC (E.D. Cal. Dec. 3, 2018), ECF No. 236). If the documents

become publicly available, competitors may use the information to the detriment of Walmart and

the third parties’ competitive standing, especially as the third parties sell products to other

retailers.

                                       V.     CONCLUSION

        Walmart requests that the above-referenced exhibits and quotations or descriptions of the

exhibits in Plaintiffs’ Opposition Brief be maintained under sealed in accordance with the

Court’s procedures and in a manner that restricts access to the unsealed exhibits to attorneys

appearing in the matter before this Court and attorneys appearing in the underlying litigation

Stiles v. Walmart Inc., 2:14-cv-02234-MCE-DMC (E.D. Cal.).

        Walmart will file this request and supporting papers in accordance with this Court’s

Standing Order and ECF Rules & Instruction, §7. Walmart will also serve Plaintiffs’ counsel

with a copy of the request and supporting papers via electronic mail.




                                                  10
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 11 of 12 PAGEID #: 557




                                        Respectfully submitted,



 Dated:   February 18, 2020                 /s/ John F. Marsh _______________________

                                            John F. Marsh, Trial Attorney (0065345)
                                            Jolene S. Griffith (0084940)
                                            Bailey Cavalieri LLC
                                            One Columbus
                                            10 West Broad Street, Suite 2100
                                            Columbus, Ohio 43215-3422
                                            Telephone No. (614) 229-3230
                                            Facsimile No. (614) 221-0479
                                            Email: jmarsh@baileycav.com
                                                     jgriffith@baileycav.com

                                            Counsel for Walmart, Inc.




                                       11
Case: 1:20-mc-00002-SJD-SKB Doc #: 7 Filed: 02/18/20 Page: 12 of 12 PAGEID #: 558




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing has been served via email

and regular U.S. mail to the following this 18th day of February, 2020:

       Brian Dunne, Esq.                                 Joseph E Greiner
       Thomas David Warren                               Mark G. Arnzen , Jr.
       PIERCE BAINBRIDGE BECK PRICE & HECHT              Dinsmore & Shohl
       LLP                                               225 East Fifth Street
       355 S. Grand Ave., 44th Floor                     Suite 1900
       Los Angeles, CA 90071                             Cincinnati, OH 45202
       bdunne@piercebainbridge.com                       513-977-8200
       twarren@piercebainbridge.com                      Fax: 513-977-8141
                                                         Email: joseph.greiner@dinsmore.com
                                                                 mark.arnzen@dinsmore.com




                                                 /s/ John F. Marsh
                                                 John F. Marsh, Trial Attorney (0065345)

                                                 Counsel for Walmart, Inc.
